Citation Nr: 0920153	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to TDIU.  The Board remanded this claim for 
further development in December 2004.  

In an October 2005 decision, the Board denied the Veteran's 
claim for entitlement to TDIU.  The Veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
April 2007 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded the claim in accordance with the 
Order of the Court in August 2007 and denied again the 
Veteran's claim for entitlement to TDIU in March 2008.  The 
Veteran appealed the March 2008 Board decision to the Court, 
and pursuant to another Joint Motion for Remand, a December 
2008 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran is only service-connected for a 
right hip disability, rated as 10 percent disabling.  The 
Veteran has no other service-connected disabilities.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating.  The issue, then, is whether the Veteran's 
service-connected disability nevertheless prohibits him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis. 

In August 2007, the Board remanded the claim for entitlement 
to TDIU for a social and industrial survey in order to 
ascertain the impact of his service-connected right hip 
disability on his unemployability.  The Veteran reported for 
a December 2007 VA examination, but a social and industrial 
survey was never conducted.  The lack of a social and 
industrial survey rendered the December 2007 VA examination 
inadequate and failed to provide the opinion requested in the 
previous Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As it remains unclear to the Board whether the 
Veteran's service-connected disability prohibits him from 
sustaining gainful employment, the Board finds that a remand 
for a social and industrial survey to assess his employment 
history and day-to-day functional impairment caused by the 
service-connected disability is necessary.    
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a social and 
industrial survey to assess his employment 
history, educational background, and day-
to-day functioning.  The examiner should 
ascertain the impact of the Veteran's 
service-connected disability on his 
unemployability.  The examiner must 
evaluate and discuss the effect of the 
Veteran's service-connected disability on 
the Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disability (right hip 
disability), without consideration of his 
nonservice-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims folder 
and the examination report should indicate 
that review.  

2.  Then, readjudicate the claim for a 
TDIU rating, including whether referral of 
the claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

